IN THE COURT OF APPEALS OF THE STATE OF IDAHO

IN THE MATTER OF THE                          )
TERMINATION OF THE PARENTAL                   )
RIGHTS OF JANE (2011-21) DOE.                 )
IDAHO DEPARTMENT OF HEALTH &                  )
WELFARE,                                      )     Docket No. 39435
                                              )
     Petitioner-Respondent,                   )
                                              )
v.                                            )
                                              )
JANE (2011-21) DOE,                           )
                                              )
     Respondent-Appellant.                    )
                                              )
IN THE MATTER OF THE                          )
TERMINATION OF THE PARENTAL                   )
RIGHTS OF JOHN (2011-22) DOE.                 )
IDAHO DEPARTMENT OF HEALTH &                  )
WELFARE,                                      )     Docket No. 39436
                                              )
     Petitioner-Respondent,                   )     2012 Unpublished Opinion No. 475
                                              )
v.                                            )     Filed: May 14, 2012
                                              )
JOHN (2011-22) DOE,                           )     Stephen W. Kenyon, Clerk
                                              )
     Respondent-Appellant.                    )     THIS IS AN UNPUBLISHED
                                              )     OPINION AND SHALL NOT
                                              )     BE CITED AS AUTHORITY

     Appeal from the Magistrate Division of the District Court of the Fourth Judicial
     District, State of Idaho, Ada County. Hon. Carolyn M. Minder, Magistrate.

     Judgments terminating parental rights, affirmed.

     Theresa A. Martin, Meridian, for appellant Jane Doe.
     Alan E. Trimming, Ada County Public Defender; Adam C. Kimball, Deputy
     Public Defender, Boise, for appellant John Doe.

     Hon. Lawrence G. Wasden, Attorney General; Mary Jo Beig, Deputy Attorney
     General, Boise, for respondent.
               ________________________________________________



                                             1
LANSING, Judge
       Jane Doe (Mother) and John Doe (Father) appeal from the magistrate’s order terminating
their parent-child relationships with their four children on grounds of neglect. We affirm.
                                                I.
                                        BACKGROUND
       On July 29, 2010, police responded to Mother’s house after receiving reports that her
children were not being properly supervised. Mother left the home the day before but had not
returned. She left her and Father’s four children, then ages nine, five, four, and three months, in
the care of two homeless people that Mother allowed to stay in the home. The two did not know
how to provide for the children and wanted to leave the residence, but could not because they
had no way to contact Mother. Father was not residing in the home because he was incarcerated
on a charge of delivery of methamphetamine. The children were declared in imminent danger
and taken into the custody of the Department of Health and Welfare.
       A Child Protective Act (CPA) case was initiated and the children were placed in foster
care. In September 2010, separate case plans for Mother and Father were developed and adopted
by the magistrate. Because Father had pleaded guilty and had just been sentenced to a unified
term of incarceration of twenty years, with ten years fixed, with the court retaining jurisdiction,
his assigned tasks were accordingly limited. He was to maintain regular contact with the
Department and the children by telephone or mail and enroll in education and drug recovery
classes while incarcerated. Mother’s case plan required her to submit to periodic drug testing,
complete substance abuse treatment, maintain income and housing sufficient for the needs of the
children, participate in parenting education, and demonstrate her ability to appropriately parent
during visits with the children.
       Mother was on felony probation for possession of methamphetamine at the time her
children were taken from her custody. She told a Department worker at the time her children
were taken that she had been “clean” for five years. However, twelve days after her children
were taken she tested positive for methamphetamine, amphetamine, and marijuana. Thereafter,
Mother refused to produce samples for a number of drug tests requested by the Department.
Mother was arrested on a half-dozen occasions during the first six months of her case plan for
probation violations and frequent instances of driving without privileges. In February 2011, she
was again arrested and charged with possession of a controlled substance. During this time


                                                2
Mother was admitted into drug court but failed to complete the program. Mother admitted using
methamphetamine on three occasions in March and April 2011, and twice tested positive for
methamphetamine during this time. Her felony probation was revoked in April 2011, and she
was sentenced to a six-month period of retained jurisdiction. While incarcerated on her rider,
Mother completed substance abuse assessments and completed several programs including
relapse prevention.
       On August 5, 2011, the Department filed a petition to terminate Father’s and Mother’s
parental rights as to all four children on grounds of neglect and inability to discharge parental
responsibilities. Count I of the petition for termination alleged that:
               The children are neglected as they are without proper parental care and
       control necessary for their well-being because of the conduct or omission of their
       parents, to wit: the mother and the father’s historic and on-going involvement
       with the criminal justice system and the resulting periods of incarceration impair
       their ability to provide stable, consistent parental care for the children.

       Count II of the petition for termination alleged that:
               The children are neglected as they are without proper parental care and
       control necessary for their well-being because of the conduct or omission of their
       parents, to wit: the mother and the father’s historic and on-going use and abuse of
       controlled substances and/or lack of consistent participation in drug treatment,
       impair their ability to provide stable, consistent parental care for the children. 1

       Trial was held on September 13-14 and October 27, 2011. At the time of trial, Mother
remained incarcerated but Father had recently been released on probation following his period of
retained jurisdiction. The magistrate found that, although Mother had made progress toward her
case plan tasks while incarcerated and Father had completed his case plan tasks while
incarcerated, there was clear and convincing evidence that Mother’s and Father’s conduct and
omissions prior to that time met the definition of neglect found in Idaho Code § 16-1602(25)(a)
and that termination of their parental rights was in the children’s best interests.           On
November 23, 2011, the trial court entered final judgments terminating Mother’s and Father’s
parental relationships with the children. Mother and Father appeal.

1
       The petition contained additional allegations of neglect and an allegation that the parents
were unable to “discharge parental responsibilities and such inability will continue for a
prolonged indeterminate period and will be injurious to the health, morals or well-being of the
child.” See I.C. § 16-2005(d). We need not address these additional independent grounds for
termination in order to resolve this appeal.

                                                  3
                                                II.
                                   STANDARD OF REVIEW
       “Grounds for termination of parental rights must be shown by clear and convincing
evidence because each parent has a fundamental liberty interest in maintaining a relationship
with his or her child.” Idaho Dep’t of Health & Welfare v. Doe II, 150 Idaho 36, 41, 244 P.3d
180, 185 (2010). This interest is protected by the Fourteenth Amendment of the United States
Constitution. In re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009). Our legislature
also recognizes the importance of maintaining the parent-child relationship: “Implicit in [the
Termination of Parent and Child Relationship] chapter is the philosophy that wherever possible
family life should be strengthened and preserved . . . .” I.C. § 16-2001. Therefore, the requisites
of due process must be met when the Department intervenes to terminate the parent-child
relationship. Due process requires that the Department prove grounds for terminating a parent-
child relationship by clear and convincing evidence. Doe at 761, 203 P.3d at 691. Where a trial
court has expressly identified and applied a clear and convincing standard, an appellate court will
not disturb the trial court’s findings unless they are not supported by substantial and competent
evidence. State v. Doe, 144 Idaho 534, 535, 164 P.3d 814, 815 (2007). Substantial, competent
evidence is such evidence as a reasonable mind might accept as adequate to support a
conclusion. In re Doe, 143 Idaho 343, 345-46, 144 P.3d 597, 599-600 (2006). Since “the
magistrate court has the opportunity to observe witnesses’ demeanor, to assess their credibility,
to detect prejudice or motive and to judge the character of the parties,” this Court will draw all
reasonable inferences in favor of that court’s judgment. Doe II, 150 Idaho at 41, 244 P.3d at 185
(internal quotation and citation omitted).
                                                III.
                                             ANALYSIS
       Idaho Code § 16-2005 enumerates several grounds for termination of the parent-child
relationship, including parental neglect of the child. The statute authorizes termination only if an
enumerated ground for termination exists and termination is in the child’s best interests. I.C.
§ 16-2005(1). A child may be found to be “neglected” under any of several statutory definitions
of neglect. See I.C. § 16-2002(3)(a) (incorporating the definitions of the term “neglected” in
Idaho Code § 16-1602(25)(a)-(d)). As relevant to the allegations in the present case, a child is
“neglected” if the child is “without proper parental care and control, or subsistence, medical or


                                                 4
other care or control necessary for his well-being because of the conduct or omission of his
parents . . . or their neglect or refusal to provide them.” I.C. § 16-1602(25)(a). The statutory
grounds for termination under Idaho Code § 16-2005 are independent and if any one or more of
the grounds for termination are found, termination may be granted. In re Aragon, 120 Idaho 606,
611, 818 P.2d 310, 315 (1991); Doe v. State, Dep’t of Health & Welfare, 123 Idaho 502, 503-04,
849 P.2d 963, 964-65 (Ct. App. 1993).
       In the present case, the magistrate found that Mother and Father neglected the children
because Mother’s and Father’s historic and ongoing criminality and use of controlled substances
impaired their ability to provide the children with the proper parental care and control necessary
for the children’s well-being. On appeal, Mother and Father first argue that there was not clear
and convincing evidence supporting these findings of neglect. They do not directly challenge the
sufficiency of the evidence relied upon by the magistrate, but instead focus on particular
evidence which, they argue, weighs against the finding of neglect. In addition, Mother argues
that the magistrate erred by ignoring or at least not discussing evidence of her case plan
performance while she was incarcerated prior to and during the trial, her current plan to remain
sober, and a period from 2004 to 2010 when, she says, she did not commit any new crimes.
Similarly, Father argues that the magistrate erred by ignoring or at least not discussing evidence
of his case plan compliance while he was incarcerated prior to trial and to his current
commitment to remain sober.
A.     Substantial, Competent Evidence Supports the Magistrate’s Findings that Mother
       and Father Neglected the Children
       The magistrate found that both Mother and Father were long-term substance abusers
addicted to illegal drugs and that over the span of their children’s lives, both had been frequently
incarcerated for drug and other criminal offenses, all to the harm and detriment of the interests
and needs of their children. The evidence supports the magistrate’s conclusions.
       The history of Mother’s and Father’s criminality and drug use that was considered by the
magistrate began long before the present CPA proceeding began and had resulted in a previous
CPA case. This history is probative of neglect and relevant in predicting future behavior. See
Idaho Dep’t of Health & Welfare v. Doe, 151 Idaho 498, 508, 260 P.3d 1169, 1179 (2011)
(specific evidence from another Child Protective Act (CPA) proceeding concerning a parent’s
ability at present to provide parental care and control may be probative of neglect); In re Doe,
142 Idaho 594, 597, 130 P.3d 1132, 1135 (2006) (past criminal behavior is relevant in

                                                 5
considering whether to terminate parental rights); In re Dayley, 112 Idaho 522, 525-26, 733 P.2d
743, 746-47 (1987) (evidence of past character may be relevant in predicting future behavior).
Mother’s and Father’s first child (Boy I) was born in 2000. Thereafter, Mother and Father had
three more children together (Girl, Boy II, and Boy III) even though Mother and Father had an
on-again, off-again relationship, Father rarely resided in Mother’s home or actively parented his
children, and Father did little to support his children financially. Mother did not consistently
work and relied mostly on government assistance to provide housing and food for the children.
At her birth in November 2004, Girl tested positive for amphetamines, barbiturates, and THC,
showing that Mother was using these drugs during gestation. The Department removed Boy I
and two-day-old Girl from the home, initiated CPA proceedings and placed the children in foster
care. Father was not living with the family at the time. Over the next two years of CPA
proceedings, neither Mother nor Father made much progress toward completing their case plans.
       In December 2004, Mother tested positive for methamphetamine and was referred for
drug treatment but did not complete it. In January 2005, Mother was charged with felony
possession of methamphetamine after the drug was found in her home, and in February 2005, she
was charged with possession of marijuana and frequenting a place of drug use. She pleaded
guilty to the charges in March 2005. In April 2005, Mother also pleaded guilty to three driving
without privilege charges and was placed on probation but soon was arrested for a probation
violation. In May 2005, Mother tested positive for methamphetamine and was again charged
with a probation violation.     In June 2005, Mother pleaded guilty to the November 2004
methamphetamine charge. She was admitted to a drug court intensive substance abuse program
in lieu of incarceration but was thereafter twice incarcerated for drug court violations including
failed urinalysis testing. Mother was charged with additional misdemeanor probation violations
in January and February 2006.
       Father’s criminal history and performance during this time was no better. He had been
convicted in 1999 and 2000 in California for two counts of possession of methamphetamine.
From 2003 to the end of the first CPA case in October 2006, Father was convicted four times for
driving on an invalid license, three times for driving without privileges, five times for violation
of court orders, and one time for possession of drug paraphernalia. Father tested positive for
methamphetamine at the start of the CPA case in December 2004 and was tasked with
completing a drug treatment program. Over the next six months he sporadically attended classes


                                                6
and did not complete treatment. Father tested positive for methamphetamine a number of
additional times during the CPA case and failed to appear for a number of other scheduled tests.
He was jailed for contempt of court. Father had little contact with the children during the first
CPA case because he could not produce a clean urinalysis test and was otherwise noncompliant
with testing requirements.     In January 2006, Father admitted that he had been using
methamphetamine from the beginning of the first CPA case. He again was directed to complete
a drug treatment program, but he participated in treatment for one month and then stopped
attending.
       During the two-year period of the first CPA case, the longest period Mother lived at a
particular residence was four months. Father provided several different addresses, but was not
always in communication with the Department about where he was living or who he was living
with. Mother was employed at a couple of jobs for short periods of time. Father reported a
variety of jobs but did not provide supporting documentation.
       Mother’s and Father’s third child (Boy II) was born in December 2005, while the first
CPA case was pending. Mother parented Boy II by herself. The Department did not act to
remove the child because Mother was participating in drug court and had not been discharged.
The first CPA case ended in October 2006 when a Canyon County judge approved a
guardianship of Boy I and Girl with Father’s brother and his wife, and the Department
acquiesced with that placement. At that time, Mother and Father had made little progress toward
completing their case plans.
       Thereafter, Mother was in the drug court program until May 2007, but she did not
successfully complete it. She was incarcerated in June 2007 and, at that time, sent Boy II to live
with Mother’s grandparents in California. Mother was released on probation in December 2007,
but she did not arrange for Boy II to be returned to her until September 2008. The two-year
guardianship for Boy I and Girl was dissolved in December 2008, and the children resumed
living with Mother. Father was apparently back living with Mother at that time, at least for a
short duration. Mother’s and Father’s fourth child (Boy III) was born in April 2010.
       From the end of the first CPA proceeding in October 2006 until shortly before the
initiation of the present CPA case in July 2010, Father was convicted once for possession of
methamphetamine, once for resisting and obstructing a police officer, seven times for driving
without privileges, three times for violation of a court order, three times for failure to appear,


                                                7
three times for probation violations, and once for contempt of court. Additionally, in June 2010,
Father was arrested for delivery of methamphetamine. He pleaded guilty on July 22. On
July 29, 2010, all four children, then ages nine, five, four, and three months, were taken from
Mother’s home, and the present CPA action was filed. Six weeks later, in September 2010,
Father was sentenced to a unified twenty-year term of incarceration with ten years fixed, but the
court retained jurisdiction for one year. Father was thus in jail at the time the instant CPA
proceedings commenced and was incarcerated until shortly before the termination trial. By the
time of trial in this case, Father had been released on probation, and he had completed his case
plan tasks that were assigned to him for completion while he was incarcerated. Specifically, he
had maintained regular contact with the Department and the children by telephone or mail and
completed education and drug recovery classes while incarcerated.
       Mother was on felony probation for possession of methamphetamine when the
Department removed the children from her custody on July 29, 2010. Prior to that event, the
Department had received several reports that the children were left alone unsupervised because
Mother was consistently absent. Before her case plan was even formally adopted, Mother tested
positive for methamphetamine, amphetamine, and marijuana. Mother’s case plan required that
she submit to periodic drug testing, complete substance abuse treatment, maintain income and
housing sufficient for the needs of the children, participate in parenting education, and
demonstrate her ability to appropriately parent during visits with the children. Her performance
over the next nine months was poor. According to the testimony of Department workers, Mother
failed to complete a number of additional drug tests requested by the Department, attended only
three hours of substance abuse treatment classes, did not attend parenting education classes, and
did not visit the children at all during August 2010. Although she later participated in some
Department-supervised visits with the children, her parenting conduct was often not appropriate.
She was erratic and easily frustrated with her children, often resorting to yelling, demeaning
comments, criticism, and threats of physical violence as her primary parenting tools. Mother
sometimes did not appear for visits, blaming the Department for lack of scheduling clarity.
Mother did not obtain employment and had no source of income other than government
assistance. While this CPA case was pending, Mother was charged with and convicted for
possession of marijuana as well as five separate episodes of driving without privileges. Mother
was admitted into drug court but did not complete the program.              She admitted using


                                               8
methamphetamine on three occasions in March and April 2011. Her probation was revoked in
April 2011 while the present CPA proceeding was still pending, and she was sentenced to a term
of imprisonment, with the court retaining jurisdiction. While in prison, Mother completed a
substance abuse treatment program and began other case plan tasks. She remained incarcerated
at the time of the trial in this case. Obviously, she was not then earning an income sufficient to
support her children nor able to provide suitable housing or parental care for them.
       On the evidence of the foregoing facts, the magistrate found that the alleged grounds for
termination had been proved by clear and convincing evidence as to both Father and Mother.
       On appeal, Father expressly “does not dispute that he has a historical involvement with
the criminal justice system or that he has had multiple periods of incarceration.” Rather, he
contends that this “does not currently impact his ability to provide the children with proper care
and control.”    He bases this assertion on the fact that, while incarcerated for delivery of
methamphetamine, he received programming to help him address the criminal thinking that
caused his prior frequent incarcerations, and he asserts that he “internalized” the programming.
Similarly, Father “does not dispute that he has a history of use and abuse of controlled
substances and a history of a lack of consistent participation in drug treatment,” but disputes that
his use and abuse of controlled substances will be “ongoing.” He bases this contention on his
participation in substance abuse treatment while he was incarcerated. Father also notes that he
completed his case plan while incarcerated and argues, citing In re Doe, 142 Idaho 594, 130 P.3d
1132 (2006) and Idaho Dep’t of Health & Welfare v. Doe, 150 Idaho 752, 250 P.3d 803 (Ct.
App. 2011), that the magistrate erred by focusing on his past criminal record while disregarding
his case plan compliance and substance abuse treatment progress made during his period of
retained jurisdiction.
       The magistrate considered Father’s evidence, noting that Father testified about the
intensity of the programming he received and that he now can recognize his triggers that lead to
drug abuse. The magistrate further found that Father had telephoned the children regularly while
incarcerated and that he participated in education classes. However, the magistrate found that, as
Father himself admitted, he actively used methamphetamine from the time his oldest child was
born until his latest incarceration in June 2010, that Father had received many previous
opportunities to address his drug abuse problem through treatment while not incarcerated but did
not take advantage of those opportunities, and that the only time Father was not using


                                                 9
methamphetamine was when he was incarcerated. Accordingly, the magistrate found that, under
the totality of the circumstances, it was “highly speculative and highly unlikely” that Father was
going to stop using methamphetamine and, therefore, it was probable that he would again be
imprisoned in the future. The magistrate further said that although Father stated that he now
intended to remain sober and felt ready to live life without crime and without extensive
incarceration, the magistrate doubted his sincerity and credibility and found that he was “not
worthy of trust.” The magistrate’s findings of neglect, that Father’s ability to provide stable,
consistent parental care for the children was impaired because of his historic and ongoing use of
controlled substances and because of his historic and ongoing periods of incarceration, are
supported by substantial and competent evidence.
          Mother makes arguments similar to those of Father. She contends that while she was
imprisoned on her rider she received substance abuse assessments and completed several
programs including relapse prevention. Mother also focuses on her own testimony that there was
a period between the two CPA cases when she was not using and did not commit any new
crimes. Mother asserts that upon her release she now has a plan to stay clean, sober, and out of
jail by attending twelve-step meetings and other programming.           Mother contends that the
magistrate erred by ignoring, or at least not discussing, this evidence. See State, Dep’t of Health
& Welfare v. Doe III, 149 Idaho 409, 414, 234 P.3d 733, 738 (2010) (a CPA parental termination
trial court may not ignore relevant and admissible evidence of factors that the legislature has
deemed relevant); In re Adoption of Doe, 143 Idaho 188, 192, 141 P.3d 1057, 1061 (2006)
(same).
          Contrary to Mother’s assertions on appeal, however, the magistrate did not ignore this
evidence. The magistrate stated that Mother “testified that her prison term, this time, is different
due to the ‘programming’ she is attending,” that Mother now “thinks she is prepared to learn
how to safely parent,” and that Mother “says she was clean for about five years after her first
prison sentence.” The magistrate found, however, that Mother’s historic use of illegal drugs and
periodic incarceration in the first child protective case had continued to the present. Mother’s
probation officer described her as “one of the worst addicts” she had ever supervised. The
magistrate found that given all the evidence, including Mother’s frequent positive urinalysis tests
during a seven-year period beginning at the birth of Girl and continuing through the present case,
and Mother’s frequent refusal to undergo testing during this CPA case, her uncorroborated claim


                                                10
of a five-year period of sobriety during this time was “questionable,” and that her “self-reporting
[of methamphetamine use] is inconsistent and likely not trustworthy.” The magistrate further
said that although Mother stated that she now intended to remain sober and felt ready to live life
without crime and without extensive incarceration, the magistrate doubted her sincerity and
credibility and found that she was “not worthy of trust.” The magistrate further found that:
              [Mother and Father’s] criminal history from 2004 is so extensive and so
       abnormal given the number of offenses, probation violations and failures to
       appear that it is notable. The frequent incarceration due to criminal activity is
       undisputed. That the parents of these children were able to stop their drug use
       only when imprisoned is also not in dispute.

The magistrate’s findings of neglect, that Mother’s ability to provide stable, consistent parental
care for the children was impaired because of her historic and ongoing use of controlled
substances and because of her historic and ongoing periods of incarceration, are supported by
substantial and competent evidence.
B.     Substantial, Competent Evidence Supports the Magistrate’s Findings that
       Termination of Mother and Father’s Parent-child Relationships Is in the Best
       Interests of the Children
       Both Mother and Father challenge the magistrate’s findings that termination is in the best
interests of the children. Father largely repeats the arguments that we have addressed above--
that he is now prepared to live drug and incarceration free and is thus newly capable to parent the
children and that the magistrate failed to assign sufficient weight to his efforts in “programming”
while he was in prison.     Father adds that he believes the magistrate erred by making an
impermissible subjective determination that the Doe’s family life was not “normal.” Mother
makes no specific assertion of magistrate error, but instead cites her own trial testimony to the
effect that she worries about the mental and emotional effects that termination of her parental
rights might have on her children, worries about them suffering from separation, abandonment,
and bonding issues should this occur, and does not believe that termination is in the children’s
best interests. Mother also references the testimony of the initial foster mother to Boy I and
Boy II to the effect that she believed termination of parental rights as to Boy I would be
detrimental to him.
       Based upon largely undisputed testimony of the foster father and Department workers,
the magistrate’s findings on this issue include the following. At the time of termination, Boy I
was eleven years old and had resided with Mother for only five and one-half of those years, Girl


                                                11
was six years old and had resided with Mother for only nineteen months, Boy II was five years
old and had resided with Mother for only three years, and Boy III was one and one-half years old
and had resided with Mother for only three months. The children spent the remainder of the time
in foster care in the first CPA case and in the instant CPA case, or in guardianship with Father’s
brother. The magistrate found that during the children’s time in Mother’s custody she was, when
not incarcerated, essentially a single parent and the alleged caregiver because Father did not live
with the family on a regular basis, and “there is no evidence that [Father] has ever willingly,
regularly, and competently been a full time caregiver or consistent provider for any of the
children.” Mother largely relied upon Boy I to care and provide for his younger siblings while
she was away from the home abusing drugs as “[t]his child felt responsible to keep this highly
dysfunctional family together because his parents could not.” The magistrate found that the
children had never known security, permanence, or stability from a parent in their lives. Instead,
Mother and Father were more like regular visitors than parents.
       A Department worker said that when the children came into care they were dirty and had
head lice, that each of the three eldest children suffered from emotional, mental, and behavioral
problems and from dental neglect. The three children had little social training and fought with
each other constantly, which was noted by the magistrate to be “consistent with [Mother’s]
anger, behavior, comments and blaming.” Each of the three eldest children has attachment
issues and has been diagnosed with adjustment disorder and/or reactive attachment disorder
resulting from, according to the magistrate’s findings, “multiple caregivers and no permanency,
no faith in their future and no security.” The magistrate found that the children “are very
confused and struggle with why they are in care at all” and “fear for their future.” All three were
in therapy or treatment of some sort to address their behavioral problems, and the foster parents
worked with the children to improve their social skills and behavior. By the time of trial, each
child was performing well in school and enjoyed opportunities to participate in sports, scouting,
and other extracurricular activities.
       A Department worker said that when then-three-month-old Boy III was taken into care,
the back of his head was flattened and covered with a rash from excessively lying on his back




                                                12
unattended in his crib. The Department worker and Boy III’s foster father 2 said that it was
discovered that the child also suffered from asthma and gastrointestinal problems and that the
child’s condition required frequent doctor visits, coordinated and attended by the foster parents.
Boy III’s condition was life-threatening, requiring multiple hospital visits and constant vigilance
and attention by the foster parents, especially in the winter months. Boy III has also received
regular physical therapy to address the flatness of his head and to improve his gross motor skills,
which continued to be seriously delayed. The magistrate found that Mother was apparently
unaware of Boy III’s asthma as her house smelled strongly of cigarette smoke and, as the
magistrate found, “[t]here is no evidence [Mother] provided any medical intervention for this
child.”
          The foster father said that caring for these children is a full-time job, that he and his wife
split up the many appointments, counseling sessions, school extracurricular activities,
homework, and basic need responsibilities, and that the household was like a “non-stop
whirlwind.” Accordingly, the magistrate found:
                  These kids need parents with an extraordinary level of patience, and who
          [can] demonstrate their ability to parent extremely high needs kids. These
          children need parents who have educated themselves about attachment disorders
          and the bonding issues of children who have been chronically neglected and
          diagnosed [with] reactive attachment disorder and/or adjustment disorders and
          what those diagnoses require from a caregiver.
                  These children are not “normal” children whose significant issues can just
          be ignored, as these parents prefer to do. These children need parents who are
          able to handle the stress of the dynamics these kids present with and these kids
          need stable parents and a supportive environment. These kids need parents who
          are willing to educate themselves for the ongoing challenges these kids present.
          The challenges are significant. The kids need parents who can coordinate all the
          services each of the children needs, identify additional needs and then line up
          sources to meet their individual needs. They need parents who have the love,
          devotion and energy to do the hard work to try to normalize these children. They
          need parents who are attentive twenty four hours a day, seven days a week. They
          need committed parents willing to work long hours with these children.




2
        This foster father and his wife parented and cared for Girl and Boy III from July 2010
through the last day of trial on October 27, 2011. A different foster family parented Boy I and
Boy II from July 2010 to July 2011, at which time they were transferred to the care of the first
foster family.

                                                   13
       The magistrate concluded that Mother and Father were not qualified to be these parents,
and concluded from Mother’s and Father’s testimony that both were generally oblivious to the
harm they had done to their children through conduct and neglect. The magistrate said:
                It is of note to this Court that the on-going ability and desire of these
       parents to continue to minimize the chronic neglect of these children throughout
       their lives, is distressing.
                It is as if these children’s lives have no value. It is as if the chronic
       neglectful environment these parents created for all these children did not exist.
       Because these parents feel like they are “ready” to be clean, they expect the Court
       is to ignore the extensive, documented and uncontroverted lengthy history of the
       chronic neglect of all of these children. The abject disconnect between the
       parents’ “hopes” for the future and the denial of their children’s profound needs
       for safety and permanency is also notable. On some level it is as if the parents are
       emotionally stunted due to their chronic methamphetamine use. It is also likely
       that the pervasive use of methamphetamine may well impact the thinking
       processes of [Mother] and [Father]. This would give some answer to how these
       parents might actually think they are fit to try to learn how to parent these
       children after seven years of documented neglect. Rather than even admitting the
       damage they have inflicted on these children throughout their lives, these parents
       selfishly believe they are entitled to maintain their rights because they are
       momentarily not using drugs. These parents will not make a causal connection
       between their drug use and the chronic neglect of the children throughout their
       lives.

The magistrate concluded:
               It is this Court’s conclusion that the evidence is not conflicting. Neglect
       has been clearly established. It is in these children’s individual best interests to be
       allowed to be free from the neglect these parents cannot or will not admit.
               ....
               The non-compliance with the current Case Plan is consistent with the non-
       compliance with the first case involving only [Boy I] and [Girl]. It is heart
       breaking that these “parents” produced two more children to subject to chronic
       neglect. [Mother] was given the opportunity to prove she had changed when she
       convinced a Canyon County Judge to dissolve the guardianship. She did not take
       advantage of that opportunity. Neither did [Father]. Both of them simply
       returned to their established behaviors and continued to neglect these children
       until they were caught again. These parents do not accept that these children are
       damaged because of their decision to neglect them for as long and as consistently
       as they have.
               These “parents” do not deserve any more chances. The risk is too great
       for these children.

       This opinion repeats only a small portion of the magistrate court’s thorough, thoughtful,
and comprehensive discussion of the evidence presented, and its conclusions flowing therefrom.

                                                 14
Having carefully reviewed the entirety of the record and evidence presented at trial, we find that
the magistrate’s conclusion that termination of Mother’s and Father’s parental rights was in the
children’s best interests to be supported by substantial, competent evidence.
                                               IV.
                                         CONCLUSION
       The magistrate court’s judgment terminating Mother’s and Father’s parent-child
relationships with the children is affirmed.
       Judge GUTIERREZ and Judge MELANSON CONCUR.




                                                15